Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 25-45 are pending and are included in the election of species set forth below.
	Claims 1-24 have been cancelled.
Species Election
2.  	This application contains claims directed to the following patentably distinct species:
Species Group A [promoters]:	central zone,	peripheral zone,	rib zone.
Species Group B:	polypeptide sequences listed in claim 27.
3.	The species are independent or distinct because each of the polynucleotide sequences have a distinct structure and corresponding activity/function based on the current record.  In addition, these species are not obvious variants of each other based on the current record.
4.	Applicants are to elect one species from Species Group A and one corresponding promoters sequence listed in Species Group B.
5.	Applicants are required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable, as stipulated above. 
6.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
7.	A search of one species, i.e. the polynucleotide and polypeptide sequences, does not encompass a search of the second species and each search result has to be reviewed, for example, for date, percent identity and activity/function.  Each species would raise different 35 USC 112 1st paragraph, 101 and 102/103 issues.  
8.	Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
9.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
10.	Should applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
11.	Upon the allowance of a generic claim, applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
12.	Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
13.	Any inquiry concerning this communication or go to claim earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663